                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                          Case No. 19-cr-319 (ECT/TNL)

                      Plaintiff,

 v.                                                             ORDER

 Maria Candelaria Zambrano Zavala (1),
 and
 Humberto Rangel-Torres (2),

                      Defendants.


       This matter comes before the Court on Defendant Humberto Rangel-Torres’s

Motion for an Extension of Time to File Pretrial Motions (ECF No. 34) and Motion and

Statement of Facts in Support of Motion to Exclude Time Under the Speedy Trial Act (ECF

No. 36) as well as Defendant Maria Candelaria Zambrano Zavala’s Motion to Exclude

Time Under the Speedy Trial Act (ECF No. 38) and Statement of Facts in Support of

Motion to Exclude Time Under the Speedy Trial Act (ECF Nos. 37, 39). Defendants

request that the motions-filing date be extended by two weeks due to the voluminous

discovery produced by the Government in this matter. (ECF Nos. 34 at 1-2, 36 at 1-2, 37

at 1, 39 at 1.) Defendants also request a continuance of the motion hearing presently set

for February 11, 2020. (ECF Nos. 34 at 2, 37 at 1-2, 39 at 1-2.) The Government has no

objection to the requested extension. (ECF Nos. 34 at 1, 36 at 2, 38 at 1.)

       Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting such a continuance outweigh the best interests of the public and Defendants in a


                                             1
speedy trial and such continuance is necessary to provide Defendants and their attorneys

reasonable time necessary for effective preparation and to make efficient use of the parties’

resources. Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1.      Defendant Humberto Rangel-Torres’s Motion for an Extension of Time to

File Pretrial Motions (ECF No. 34) and Motion and Statement of Facts in Support of

Motion to Exclude Time Under the Speedy Trial Act (ECF No. 36) are GRANTED.

       2.      Defendant Maria Candelaria Zambrano Zavala’s Motion to Exclude Time

Under the Speedy Trial Act (ECF No. 38) is GRANTED.

       3.      The period of time from January 20 through March 9, 2020, shall be

excluded from Speedy Trial Act computations in this case. See United States v. Mallett,

751 F.3d 907, 911 (8th Cir. 2014) (“Exclusions of time attributable to one defendant apply

to all codefendants.” (quotation omitted)); United States v. Arrellano-Garcia, 471 F.3d

897, 900 (8th Cir. 2006) (same).

       4.      All motions in the above-entitled case must be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before February 14, 2020.

D. Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses must be

delivered directly to the chambers of Magistrate Judge Leung. 1

       5.      Counsel must electronically file a letter on or before February 14, 2020,

if no motions will be filed and there is no need for hearing.


1
       U.S. Mail or hand-deliver to 300 South Fourth Street, Chambers 9W, Minneapolis, MN 55415.


                                                    2
       6.     All responses to motions must be filed by February 28, 2020. D. Minn. LR

12.1(c)(2).

       7.     Any Notice of Intent to Call Witnesses must be filed by February 28, 2020.

D. Minn. LR. 12.1(c)(3)(A).

       8.     Any Responsive Notice of Intent to Call Witnesses must be filed by March

4, 2020. D. Minn. LR 12.1(c)(3)(B).

       9.     A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

              a.    The Government makes timely disclosures and a Defendant identifies
                    in the motions particularized matters for which an evidentiary hearing
                    is necessary; or

              b.    Oral argument is requested by either party in its motion, objection or
                    response pleadings.

       10.    If required, the motions hearing must be heard before Magistrate Judge Tony

N. Leung on March 9, 2020, at 9:00 a.m., in Courtroom 9W, Diane E. Murphy U.S.

Courthouse, 300 South Fourth Street, MINNEAPOLIS, Minnesota. D. Minn. LR 12.1(d).

       11.    TRIAL:

                    a.     IF NO PRETRIAL MOTIONS ARE FILED BY
                           DEFENDANTS, the following trial and trial-related dates
                           are:
                            Counsel should submit two hard copies of trial briefs, voir
                           dire, proposed jury instructions, exhibit and witness lists, and
                           trial-related motions (including motions in limine) to District
                           Judge Eric C. Tostrud’s chambers on or before a date and time
                           to be determined. In addition, counsel should email the
                           proposed jury instructions and exhibit and witness lists to:
                           tostrud_chambers@mnd.uscourts.gov

                           Judge Tostrud will hold a final pretrial on a date and time to
                                            3
                            be determined in Courtroom 3B, U.S. Courthouse, 3016
                            North Robert Street, St. Paul, Minnesota.

                            This case must commence trial on a date and time to be
                            determined before District Judge Tostrud in Courtroom 3B,
                            Warren E. Burger Federal Building and U.S. Courthouse, 316
                            North Robert Street, SAINT PAUL, Minnesota.

                   b.       IF PRETRIAL MOTIONS ARE FILED, the trial date, and
                            other related dates, will be rescheduled following the ruling
                            on pretrial motions. Counsel must contact the Courtroom
                            Deputy for District Judge Tostrud to confirm the new trial
                            date.




Date: January 30   , 2020                                     s/ Tony N. Leung
                                                       Tony N. Leung
                                                       United States Magistrate Judge
                                                       District of Minnesota


                                                       United States v. Zambrano Zavala
                                                       et al.
                                                       Case No. 19-cr-319 (ECT/TNL)




                                            4
